Citation Nr: 9903942	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for multiple 
shrapnel wounds of the left lower extremity and residuals, 
Muscle Group XIV, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for multiple 
shrapnel wounds, left upper extremity and residuals, Muscle 
Group VII, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for fracture, 
inferior pubic rami, bilateral, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of May 1996 from the St. Petersburg, 
Florida, Regional Office (RO).  By means of a remand 
decision, this case was returned for additional development 
of the evidence.  Rating actions were promulgated by the RO 
in July 1998, again denying the benefits sought on appeal. 


REMAND

The Board notes that the veteran's claim was remanded in 
order to obtain specific medical findings on examination that 
do not appear to be associated with the veteran's claims 
folder.  

As all of the development action does not appear to have been 
conducted and completed in full, specifically, the medical 
examination report does not appear to address all of the 
requirements of the prior remand, the Board must return this 
case for compliance with the remand orders, as mandated by 
the Court in Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO shall reschedule the veteran's 
VA examinations; and particularly, the RO 
shall take all necessary action required 
to accomplish:  (1) providing the 
examiner with the veteran's claims file, 
and (2) a copy of both remands.  The 
requirements of the last remand will be 
set forth for the convenience:  

3.  The examiner must specifically 
address the following, with respect to 
each disorder, in order to comply with 
the orders of the first remand:  

A.  Is there pain on motion?  If so, 
(i) is the veteran's pain credible?, 
and 
(ii) what evidence is this 
assessment based on? Also, (iii) at 
what [degree] does the pain appear?, 
and (iv) how does the pain affect 
motion? Finally, (v) if there is no 
pain on motion, please note as such 
the examination report.  

B.  Describe all functional loss or 
impairment attendant to each 
disorder, including:
(i) any weakened movement?
(ii) fatigability?
(iii) lack of endurance?
(iv) incoordination? 
(v) swelling? 
(vi) atrophy or disuse? 
(vii) disturbance of locomotion ?
or (viii) interference with weight 
bearing?  
The above questions should addressed 
in the examination report.  If any 
of the above signs are not present, 
the examination report should so 
note.  

C.  Finally, the veteran's scars 
should be described, and the 
examiner should specifically note 
whether they are painful, tender, or 
neither of those things.  

4.  Following completion of the above, 
the RO should review the veteran's 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
adequacy of the examination, and 
compliance with the remand orders, as 
mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  We would note that, given the holding in 
Stegall,  the above development is mandatory.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence and 
comply with the requirements of due process. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


